Citation Nr: 1526021	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome status post acromioclavicular separation repair with partial resection of the distal end of clavicle, claimed as acromioclavicular osteopathia.

3.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

6.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is of record.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to increased ratings for lumbar degenerative disc disease, a ruptured left Achilles condition, bilateral pes planus, right hallux valgus, left hallux valgus, costochondritis, status post nasal fracture, and left shoulder surgical scar have been raised by the record (see July 2013 deferred rating decision), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of increased ratings for GERD, left shoulder, right knee, left knee and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In an April 2015, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an initial compensable rating for pseudofolliculitis barbae. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).
	
In May 2009, the RO issued a rating decision that granted service connection for pseudofolliculitis barbae.  The Veteran appealed the disability rating assigned.  In an April 2015 statement the Veteran indicated that he was withdrawing his appeal regarding this issue.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an increased rating for pseudofolliculitis barbae, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to an initial compensable rating for pseudofolliculitis barbae is dismissed without prejudice.


REMAND

With respect to the Veteran's remaining claims for increased ratings, the Veteran was last afforded VA examinations in November 2008.  

More importantly, the Veteran has indicated that his GERD, left shoulder, right knee, left knee, and left ear hearing loss have worsened since his last VA examination.  See April 2001 BVA Hearing Testimony. 

As such, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected GERD, left shoulder, right knee, left knee and left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on Remand any additional private treatment records, including those from Moncrief Army Community Hospital, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization from the Veteran obtain any outstanding records from the Moncrief Army Community Hospital.

2.  Following the development in Remand paragraph 1, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected (1) GERD, (2) left shoulder, (3) right knee, (4) left knee, and (5) left ear hearing loss.  

The Veteran's claims file should be provided to the examiner.  The examiner(s) should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


